UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1039


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

HOWARD COUNTY OFFICE OF HUMAN RIGHTS,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Theodore D. Chuang, District Judge. (1:18-cv-02729-TDC)


Submitted: May 8, 2019                                            Decided: May 16, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip O’Briant appeals the district court’s orders dismissing his petition for a writ

of mandamus and denying his motions for reconsideration. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See O’Briant v. Howard Cty. Office of Human Rights, No. 1:18-cv-02729-TDC

(D. Md. Nov. 13, 2018; filed Sept. 26, 2018, entered Sept. 27, 2018). We grant O’Briant

leave to proceed in forma pauperis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2